Citation Nr: 0211084	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-02 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1968 to December 1970.  He served in Vietnam from June 1969 
to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


REMAND

The agency of original jurisdiction must issue a Supplemental 
Statement of the Case when it receives additional pertinent 
evidence after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued, and 
before the appeal is certified to the Board, and the 
appellate record is transferred to the Board.  38 C.F.R. 
§§ 19.31, 19.37 (2001); see also 67 Fed. Reg. 3099, 3105, 
Jan. 23, 2002 (to be codified at 38 C.F.R. § 19.31(b)(1)).

In this instance, private medical reports were received by 
the RO in August 2001.  These medical records reflect that 
the veteran was diagnosed with PTSD.  A Supplemental 
Statement of the Case was not issued.  The appellate record 
was later transferred to the Board, arriving in April 2002.  

Under these circumstances, the case must be returned to the 
RO for a Supplemental Statement of the Case discussing the 
November 1999 reports, as well as any other evidence received 
after the February 2001 Statement of the Case, including the 
evidence developed under this Remand.  The case is REMANDED 
to the RO for the following:  

1.  The RO shall ask the Social Security 
Administration (SSA) for a complete copy 
of the veteran's SSA medical records.  

2.  The RO shall obtain the veteran's 
service personnel records showing dates 
of service with units in Vietnam.  

3.  The RO shall attempt to verify the 
claimed stressors through the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) [previously the United 
States Army and Joint Services 
Environmental Support Group (ESG)].  

4.  The RO shall arrange for the veteran 
to have an examination to determine 
whether it is as likely as not that he 
has PTSD.  All tests and studies deemed 
necessary, including psychologic testing 
should be accomplished.  The claims 
folder shall be made available to the 
examiner for review.  

5.  Following the above, the RO should 
review the claim for service connection 
for PTSD.  If the claim remains denied, a 
SSOC should be issued covering the 
November 1999 private medical reports and 
any other evidence developed since the 
Statement of the Case.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



